 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDRussell Stover Candies,Inc.andHenry R. Johnson.Case 27-CA-4526April 2, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn December 24, 1975, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief and cross-exceptions concerningwhich Respondent subsequently filed an answeringbrief.'Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record 2 and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' and1On the same day that it filed its answering brief,Respondent also fileda "Motion for Special Leave To File Supplemental Brief' to which it at-tached its supplementalbrief.For the purposesof ourdecision,we havetreated Respondent's supplemental brief as part of its answering brief andhave fully considered the contentions made therein.Accordingly,the Gen-eral Counsel'smotion to strike Respondent's supplemental brief from therecord is hereby denied.2We hereby grant Respondent's motion to amend therecord by addingas Resp.Exh. I I the sworn statement of Neil Rollf. Respondent's vice presi-dent of manufacturing,which was given to a Board agent during the investi-gatorystage of this proceeding.Respondent seeks to introduce this state-ment in support of its contention that the Administrative Law Judge erredin stating in In. 4 of his Decision that during Rollf's testimony at the hearinghe "recanted"a portion of his statement concerninghis Decemberconver-sation with the ChargingParty, HenryR. Johnson. Respondent further con-tends that this alleged error impairs the AdministrativeLaw Judge's findingcrediting the testimony of Johnson concerning this dialogue with Rollf anddiscrediting the testimony of Rollf to the extent to which it was inconsistentwith Johnson's.While we agree with Respondent that the AdministrativeLaw Judge mischaracterized the record in stating that there was adisparitybetween Rollf s testimony at the hearing and his sworn statement,we never-theless find a sufficient basis for relying on Johnson's testimony in thisrespect.See In.3. par. 2,infra.The General Counsel'smotion to strike Resp.Exh. II from the record is hereby denied.3Respondent contends that the Administrative Law Judge's finding insec. III,B,2,b of his Decision that Personnel Manager Setzer conversed withJohnson in December 1974 concerning the subject of the Union is inconsis-tent with a subsequent finding in see. I1I,B,2,h,(l) that there was no discus-sion of union activities in the meetings held between Setzer andJohnsonduring the week following Setzer's return from vacationon December 2.1974.We find no merit in this contention,as it is clear from his Decisionand the record as a whole that the Administrative Law Judge was referringto different time periods.Thus,the Administrative Law Judge found thatthe conversation concerning the Union occurred a "short time" afterJohnson's initial meeting with Rollf which,according to the credited testi-mony of Johnson,took place at least 2 weeks after his employment onNovember 25,1974, i.e.,no earlier than December9, 1974.In contrast, theAdministrative Law Judge found that the meetings with Setzer in which"(t)here was no discussion of union activities"occurred"[d]uring the courseof the week following [Setzer's) return"from vacation, i.e.,December 2-6.1974.conclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Rus-sell Stover Candies, Inc., Montrose, Colorado, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 1(c):"(c) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights guaranteed under Section 7 of the Act."2.Substitute the following for paragraph 2(a):"(a)Offer Henry R. Johnson immediate and fullreinstatement to his former job or, if such job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for his lost earningsin the manner set forth in the section of this Decisionentitled "The Remedy."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS HEREBY FURTHER ORDERED that the complaintbe, and it hereby is, dismissed insofar as it allegesviolations not found herein.Both the General Counsel and Respondenthave exceptedto certain cred-ibilityfindings made by the AdministrativeLaw Judge, particularly thoseconcerning the testimony of Johnson.The Administrative Law Judge foundJohnson to be a basically credible and reliable witness despite rejection ofsome portions of his testimony.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevantevidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951). Furthermore,as JudgeLearned Hand observedinN.L.R.B. v. Universal Camera Corporation,179F.2d 749, 754 (C.A. 2, 1950),"nothing is more commonin all kinds ofjudicial decisions than to believe some and not all"of a witness' testimony.We have carefully examined the recordand find nobasisfor reversing hisfindings.We note that in the conclusions section of his Decision, the Administra-tive Law Judge states that Johnson had separate telephoneconversationswith Polage and Setzer on the evening ofApril 29, 1975, whereas the recordreveals, and the AdministrativeLaw Judgehimselfpreviously found, thatJohnson had a telephone conversationonly with Polage on thenight inquestion.This apparentlyinadvertenterror, however,does notaffect ourdecision herein.In par. 1(c) of his recommendedOrder, the Administrative Law Judgeprovides that Respondent shall cease and desist from "in any unlawful man-ner" infringing upon employee rights guaranteed in Sec.7 of the Act. How-ever, in cases of this kind,involving unlawful discharges, it is theBoard'sestablishedpolicy to usethe injunctive language "inany othermanner." SeeN. L. R. B.v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941);Skrl DieCasting, Inc.,222 NLRB No. 22 (1976).Similarly, inpar. 2(a) of his recom-mended Order,the AdministrativeLaw Judgefailed to conform his rein-statement order to that customarilyused by theBoard in omitting thephrase"or if suchjob nolonger exists."Accordingly, we shall modify therecommended Order and notice in these respects.223 NLRB No. 84 RUSSELL STOVER CANDIES, INC.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate the employment ofHenry R. Johnson because he failed or refusedto engage in surveillance of the union activitiesof employees.WE WILL NOT instruct supervisors to observeand report the union activities of employees; ad-monish supervisors to eat lunch and take breakswith employees under their supervision and,during those periods of time, be attentive totheir comments regarding union, including Bak-ery and Confectionery Workers of America, Lo-calUnion No. 72, AFL-CIO-CLC; repeatedlyquestion supervisors about what they had ob-served and learned concerning employee unionactivities; instruct supervisors to keep prounionemployees out of work areas of the plant; or setin motion any chain of events which would rea-sonably tend to motivate supervisors to verballyinform employees that they were engaging insurveillance of their union activities.WE WILL NOT in any other manner instruct oursupervisors to engage in conduct which wouldinterfere with employee rights to engage in pro-tected concerted activity, including activity onbehalf of Bakery and Confectionery Workers ofAmerica, Local Union No. 72, AFL-CIO-CLC.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexerciseof their rights guaranteed employeesunder the National Labor Relations Act, asamended.WE WILL offer Henry R. Johnson immediateand full reinstatement to his former job or, ifsuch job no longer exists, to a substantiallyequivalent position without prejudice to his se-niority or other rights and privileges, and makehim whole for his lost earnings plus interest.RUSSELL STOVER CANDIES, INC.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard at Montrose, Colorado, on October 21, 1975,pursuant to a complaint and notice of hearing issued onJuly 31, 1975, by the Regional Director of the NationalLabor Relations Board for Region 27; and an amendment593to complaint, issued by the Acting Regional Director onAugust 5, 1975.1 The complaint was further amended at thehearing without objection of Respondent, and the amend-ed complaint alleges violations of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended, hereinaftercalled the Act. The charge giving rise to the complaint wasfiled on May 19 by Henry R. Johnson, an individual. Re-spondent denies the commission of any unfair labor prac-tices.The parties timely filed briefs with me.Upon the entire record in this case, and based upon myobservation of the witnesses and briefs of the parties, Ihereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein, has been,a Missouri corporation maintaining its principal office andplace of business at Kansas City, Missouri, and a place ofbusiness at Montrose, Colorado. At the Montrose facility,Respondent is, and has been at all material times, engagedin the manufacture and sale of candy.In the course and conduct of its business operationswithin the State of Colorado, Respondent annually sellsand ships goods and materials valued in excess of $50,000,directly to points and places outside the State of Colorado.Upon these admitted facts, it is hereby found that, at alltimesmaterial herein, Respondent has been an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDBakery and Confectionery WorkersInternational Unionof America, Local Union No. 72, AFL-CIO-CLC, is ad-mitted byRespondentto be a labororganization within themeaning ofSection 2(5) of the Act,and I so find.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe issues in this proceeding are:1.Whether Respondent violated Section 8(a)(1) and (3)of the Act by virtue of its agents' instructions and direc-tions to Supervisor Henry (Eric) Johnson 2 to inform themof any information he learned concerning the Union; toidentify certain prounion employees; to remain vigilant forinformation concerning the Union; to take lunch andbreaks with employees under his supervision so as to ob-tain information from them concerning the Union.2.Whether Respondent violated Section 8(a)(1) and (3)of the Act by questioning Johnson, both on a single occa-sion and later on a recurring basis, as to what he had foundout about the Union and/or the union sympathies of em-ployees.1Unless otherwise specified, all dates refer to the calendaryear 1975.2 it is concededby all partiesthat Johnson is a supervisor within themeaning of Section2(11) of the Act. 594DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.Whether Respondent violated Section 8(axl) and (3)of the Act by virtueof Johnson's conduct in advising em-ployees in his department that he had been acting as aninformer with respect to their union activities;by stating hewould no longer do so; and by apologizing for these ac-tions.4.Whether Respondent violated Section 8(a)(1) of theAct bydischarging Johnson because of his failure or refus-al to continue in his directed activities of spying on em-ployees' union activities.5.Whether Respondent violated Section 8(axl) and/orSection 8(a)(3) ofthe Actby instructing Johnson not toschedule a prounion employee to perform certain specifiedwork.Respondent denies the commissionof anyunfair laborpractices and affirmatively contends that,as a supervisor,Eric Johnson is not entitled to the protection of the Act. ItisRespondent's further contention,in substance,that itsinstructions to Johnson to remain alert to the union activi-ties and propensities of employees was a valid directivefrom management to the supervisory personnel and did notexceed permissiblestatutorylimits.It is Respondent's fur-ther averral that the conduct of Johnson in inaccuratelycharacterizing for the benefit of employees under his super-vision the nature of the union-related oversight conductwhich he had been legitimately instructed by managementto perform did not violate the provisions of the statute.In a similar vein,Respondent contends that the termina-tion of Johnson was solely for cause and was unrelated tothe character or quality of Johnson'scompliance withunion-related instructions;and that-in any event, any orall employee insight into the alleged improper terminationof Johnson emanated solely fromthe voluntarystatementof Johnson and not from any disclosure by management orother supervisory personnel or agents of Respondent.B. Pertinent Facts1.Background factsRespondent operates five candy producing facilities.One of these facilities is situated in Montrose,Colorado,where operations commenced in July 1973. Neil Rollf isRespondent's vice president of manufacturingheadquar-tered in KansasCity,Missouri,with direct oversight au-thority with respect to the Montrose facility. Allen McKieisMontrose plant manager and Virgil Setzer is plant per-sonnel manager.Ronald Polage has served at pertinenttimes as plant purchasing manager and reports directly toSetzer.Vernon Charron is Montrose plant superintendent.At the Montrose facility in the spring of 1975 were em-ployed approximately 405 employees. A supervisory staffof 17 individuals was retained and there were seven sepa-rate departments, including the receiving department overwhich Polage has supervisory authority.From November25, 1974, until April 30, Eric Johnson served as warehousereceiving supervisor reporting directly to Polage. The re-ceiving department is one of the smallest of the seven de-partments and at pertinent times the rank-and-file comple-ment was comprised of three or four employees.Itwas theresponsibility,inter alia,of Johnson to direct the work ofthese employees. Johnson was employed on November 25,1974, followingan interviewconducted by Rollf who wasfilling in for Selzer who was on vacation. The actual hiringof Johnson was done by Polage. At the time of his hire,Johnson was instructed to eat lunch and take breaks withthe employees under his supervision.The function of the receiving department was to receiveincoming materials and supplies shipped to Montrose byrail and motor truck, and to warehouse and dispatch thesematerials to operating departments pursuant to requisi-tions. In addition to his normal supervisory responsibilitiesto direct and oversee the rank-and-file employees compris-ing the receiving department, Johnson had certain record-keeping duties. An important facet of these duties was themaintenance of receiving forms verifying the receipt ofmerchandise from suppliers. Additionally, Johnson was ex-pected to maintain in good order the written departmentalrequisitions and to insure the prompt and accurate dis-patch of materials and supplies pursuant to the requisi-tions.Further responsibility attending Johnson'sassign-ment was participation in the monthly inventory ofmaterials and supplies maintained in the warehouse.In the summer of 1974, a Board election was conductedat the Montrose facility. This election had been precededby an organizing campaign conducted by the Union. TheCompany prevailed in the election and the Union filed ob-jections which were pending at the time of the hearingherein.At a point in late 1974 or early 1975, the Union reneweditsorganizational efforts among the employees at theMontrose facility. Respondent's management and supervi-sion became aware of this renewed effort in early March1975, and a meeting of supervisory personnel was held onMarch 21. A comprehensive list of instructions, includingthe "Do's and Don'ts" of permissible union activity bymanagementand supervision was read to the supervisors inattendance. These instructions conformed to a uniformpolicy of Respondent distilled from and applied to previ-ous organizational campaigns conducted at its variousplants, including that at Montrose. During the course oftheMarch 21 meeting, which was conducted by McKie,the supervisors were specifically instructed not to interro-gate employees concerning union activities and to refrainfrom initiating conversations concerningthe Union. Theywere instructed to be "good listeners" and to keep theireyes open concerning union activity in the plant.Eric Johnson attended the March 21 meeting but arrivedlate during the verbatim reading of the document contain-ing the "Do's and Don'ts." He was present for the questionand answer period which followed the discussion of thedocument. After the meeting and before Johnson left themeeting room, McKie asked Johnson to remain and toread the document. He did stay and McKie remained inthemeeting room while Johnson studied the document.McKie asked him if he had any questions and Johnsonanswered in the negative .33 The foregoing is based upon a composite of record testimony which insalient parts is not disputed.The testimony of Allen McKie is at variancewith the recollection of Eric Johnson with respect to whether the "Do's andDon'ts" document was made available to Johnson for study after the meet- RUSSELL STOVER CANDIES, INC.5952.Theallegedunlawful conducta.Rollf speaks with JohnsonIn early December 1974, Neil Rollf visited the Montroseplant and there met with Johnson for the first time. Rollfhad had reports concerning unsatisfactory conditions inthe receiving department, specifically, and in the ware-house generally, and made a point of meeting with John-son. Rollf spoke to Johnson concerning problems that hadexisted in the warehouse and receiving department prior toJohnson's tenure and expressed the hope that the problemscould be "straightened up" under Johnson's supervision.The conversation then turned to the topic of the Unionand Rollf informed Johnson that the Union had endeav-ored to organize the employees, but, in an election held theprevious June, had been unsuccessful. He noted that theoutcome of the election was being "appealed." Thereupon,Rollf stated that, if Johnson should hear anything aboutthe Union, he should bring the information to the attentionofMcKie or Setzer. As the discussion continued, Rollfstated that Lupe Abeyta, an employee in the receiving de-partment, was prounion, and inquired if Johnson wasaware of this fact. Johnson commented that he had a"good idea" from conversations that he had overheard thatthis was so. Rollf added that Lawrence Barrientos was alsoprounion. Johnson noted that Barrientos did not work inhis department but that he had observed him conversingwith Abeyta in the warehouse. Johnson added that Bar-rientos and Abeyta were "pretty close." Rollf instructedJohnson to keepBarrientosout of the warehouse and tocall his immediate supervisor if he observed Barrientos inthe warehouse. Rollf further observed that all of the Chica-no employees in the plant were prounion. He closed theconversation with Johnson byassertingthat Johnson had a"good future" at the plant and by complimenting Johnsonfor the job he was doing in the warehouse. He added thatJohnson should "clue him in" to anything that was saidabout the Union."ing. The record testimony,considered as a whole,supports the testimony ofMcKie and I credit McKie in this regard.Ihave carefully considered the testimony of Eric Johnson and NeilRollf with respect to this incident and predicate the findings upon a com-posite of their testimony. To the extent that Rollf's testimony is at variancewith the above findings,I reject it.Specifically,I find,contrary to the testi-mony of Rollf,that a discussion of union matters transpired during thisinitialmeeting between Rollf and Johnson and that,despite Rollf's denial,the content and tenor of the discussion were as described by Johnson. As Iobserved Johnson testify during the course of the hearing,he impressed meby his demeanor and his manner of testifying as a generally credible witnesswhollydisinclined to make unfair attributions against his former employeror their agents. Indeed,as I observed him testify,Johnson impressed me aslacking in sophistication and his responses to questions impressed me asopen and not devious.Iam unable to conclude that he would rationalize thecontent of his conversation with Rollf.On the other hand,on cross-examination,Rollf conceded that in theinvestigatory stages of this proceeding he had discussed with Johnson at theDecember meeting the general approach of supervision to the organiza-tional efforts of employees.While during his appearance at the instant hear-ing he recanted and denied having conversed with Johnson on this subjectin December,this disparity raises a doubt with respect to the accuracy of hiswitness stand testimony.While the renewed organizational effort had notbeen undertaken at the time of the December meeting,the appeal from theprior election process was still viable and it is totally reasonable that theb. Setzer speaks with JohnsonA short time thereafter,Setzer called Johnson into hisoffice and spoke with Johnson.Initially,Setzer commentedfavorably upon the quality of work which Johnson wasdoing and then inquired if Johnson had found out any-thing about the Union.Johnson responded that he knewonly what he had overheard from conversations duringbreaktime.sThereupon,Selzer inquired whether Lee Ma-daris was for the Union.Johnson responded that Madariswas influencedby Abeyta,but added that Madaris was avery good worker. Johnson also asserted that sooner orlater,Madaris would favor the Union,but at the particularpoint in time,he, Johnson,could not say whether Madariswas for the Union or not.Setzer then inquired if Johnsonhad heard whether or not Louise,a female employee work-ing in the packaging area,was in favor of the Union.Selzerobserved in this connection that while Louise was "push-ing" for the Union,Johnson should keep his eyes and earsopen and bring anything that he might learn concerningtheUnion to his attention or convey it to McKie.Setzercautioned Johnson to be careful and not to interrogate em-ployees because this might result in the filing of an unfairlabor practice charge against the Company .6c.Setzer and Johnson again converseDuring the month of January, Johnson had occasion tospeak with Setzer in Setzer's office. Only Setzer and John-son were present. The prefatory element of their conversa-tion related to an alleged derogatory statement by KeithDowell, an employee, regarding Setzer. From this discus-sion emerged a statement by Johnson to the effect that hehad heard Dowell speaking with one ofthe femaleemploy-ees concerning the general subject of a union. Johnsonstated that, by the time he got close enough to hear thecontent of the conversation, Dowell had returned to hiswork. Setzer instructed Johnson to "write up" a discipli-nary report on Dowell and instructed Johnson to bringDowell to the office.Company would be vigilant with respect to indicia of new organizationalattempts. Also, as a corollary, it is entirely plausible that in his first meetingwith Johnson-a departmentalsupervisor-Rollf woulddiscuss with himmatters relating to the past union effort and would instruct him with respectto future conduct in this regard. Additionally, Abeyta, a known union advo-cate, was a member of the crew which Johnson supervised, and the logic ofRollrs discourse with Johnson concerning Abeyta's activities is even morecogent.On this rationale,and considering the generally persuasive testimo-ny of Johnson with respect to this conversation, and despite Rollf's specificand general denials of the union-related aspects of the meeting in question,Icredit Johnson concerning those elements of the dialogue which are atvariance with Rollf's testimony.5The testimony of record,including that of Johnson himself, suggeststhat at this point in time, Johnson was taking his breaks and lunch periodswith supervisory,office, and clerical employees. Abeyta's testimony suggestsJohnson was not in fact taking breaks withemployeesunder his supervisionat this juncture.I conclude that Johnson was being evasive and less thancandid with Setzer.6 The foregoing is based upon the credited testimony of Eric Johnson. Ihave also considered the testimonyof VirgilSetzer wherein he denied con-versing with Johnson concerning the subject of the Union.On the recordbefore me, I find Johnson's testimony credible and reliable and I am unableto credit Sewer's denialswith respectto this incident. 596DECISIONSOF NATIONAL LABOR RELATIONS BOARDd. Subsequent discussions between Johnson and Selzer(1) The inquiryconcerning BootsIn late January or early February, Richard Boots washired as a replacement employee under Johnson's supervi-sion.Thereafter,Johnson had several conversations withSelzer concerning Boots.The initial one transpired shortlyafter Boots started to work,and Selzer inquired if Johnsonknew Boots' feelings concerning the Union.Johnson re-sponded that Boots' father was a union man who hadworked in a union shop and added that,in his opinion,Boots' "ideas about the Union"were"either way." John-son also expressed the belief that Boots would evaluate theUnionand reach his own decision.(2) The instruction concerning breaktimeIn mid-April Selzer informed Johnson that he was re-quired to take his breaks with the employees under hissupervision and instructed Johnson to do so.He also ad-monished Johnson to keep his ears and eyes open and togatherwhatever information he could concerning theUnion.Soon thereafter,Johnson started to take lunchbreaks with the rank-and-file employees in his departmentand, in point of fact, informed Abeyta that he had beeninstructed by his superiors to do so.AfterSelzer gave Johnson the instructions to join em-ployees on their breaks, Selzer frequently inquired of John-son what information,if any, had been imparted to him.(3) Employee suspicion of JohnsonSubsequently, on or about April 22, Johnson was takinga break with employees in the receiving department. Pre-sent were Abeyta,Madaris,and one or two other employ-ees. The subject of the Union came up and Abeyta made acomment to the effect that there was "a rat" among them.He added that caution should be taken in anything thatwas said because it appeared that the comments of theemployees were going back to the front office.In makingthis statement,Abeyta looked directly at Johnson. Uponhearing Abeyta's statement,Johnson got up and left imme-diately.He went to Setzer's office and reported to Selzerwhat had transpired.This incident occurred after Johnsonhad taken only a few breaks with the rank-and-file employ-ees.In making his report to Selzer on the occasion in ques-tion, Johnson observed that he felt that since he had beenmaking reports to management concerning the union activ-ities of the employees,he had been getting less cooperationfrom them.He stated to Selzer that he would prefer to doless informing.'e.The April 25meetingOn April 25Selzer called a meetingand requested Abey-ta and Johnson to attend.Also inattendance were Polage' The findings with respect to the April 22 incidentsarebased upon thecredited testimonyof EricJohnson,Lupe Abeyta, and Lee Madaris.and Charron. The meeting was called to discuss a disputeover a work instruction which Johnson had issued to Abey-ta.During the course of the meeting, Abeyta was askedwhy he had not responded to the instructions of his super-visor, and Abeyta responded, in effect, that he had re-ceived conflicting instructions from Charron. During thecourse of the meeting, Johnson stated that Abeyta hadcalled him a liar in the cafeteria, and, in context with thatassertion,Johnson asked Abeyta, "What's this about thisrat?" In response Abeyta said, "Everytime we say some-thing around here, it gets to the front office." 8f.The events of April 29(1) Employees test JohnsonIn the days that followed, the employees became con-vinced that Johnson was serving as an informer and wasreporting their discussions and activities to the front office.Accordingly, the employees devised a plan to test theirtheory. They agreed to start a false rumor concerning thepurported pendency of Abeyta's termination. Thus, at abreak on April 29, in Johnson's presence, they discussedAbeyta's "pending termination." After hearing the discus-sion, Johnson left and thereafter approached Abeyta andtold him that the rumor was not true. Johnson asserted thatAbeyta was not going to be fired. Subsequently, Abeytareported this occurrence to Madaris and they concludedthat their suspicions concerning Johnson had been veri-fied.'(2) Johnson visits his attorneyOn the evening of April 29, Johnson and his wife paid avisit to the office of their attorney. The visit was motivatedby reasons unrelated to Johnson's work activities. Howev-er, at the end of the meeting, Johnson informed his attor-ney that he had been spying on the union activities of theemployees under his supervision and informing manage-ment what he had observed and learned. Johnson statedthat he was doing these things at the direction of his superi-ors.His attorney told Johnson, in substance, that what hewas doing was unlawful and advised Johnson to ceasethese activities immediately.(3) Telephone conversations with and betweenmanagementThe Johnsons left the office of the attorney and togetherhad a cup of coffee. Immediately thereafter, Johnsonplaced a telephone call to Polage at Polage's residence.Johnson informed Polage that he had spoken with his at-torney concerning his activities in serving as a "spy" and"informer" for the Company. Johnson stated that he didnot desire to serve in this capacity any longer. Polage ex-claimed, "You got in contact with your lawyer?" Johnsonanswered in the affirmative and quickly asked PolagerThe foregoing is based upon a composite of the testimonyof Eric John-son, Lupe Abeyta, VirgilSetzer,and VernonCharron.9The foregoing is based upon a composite of the creditedtestimony ofLupe Abeytaand Lee Madaris. RUSSELL STOVER CANDIES, INC.whether his wife still worked at the hospital. Polage gavean affirmative answer and Johnson stated,in substance,that this explained the reason he was having difficultieswith the hospital. Johnson added, without amplification,that the "two weeks" the Company had given him was theequivalent of a termination notice.10Polage responded byinforming Johnson that he would speak to him in themorning. Johnson terminated the conversation without theusual amenities.The following day, Polage prepared a memorandum ofthe conversation which he had had with Johnson.I IUpon concluding his telephone conversation with John-son, Polage contacted Selzer by telephone and informedhim of Johnson's call. Polage asserted that,in conversingwith him, Johnson had seemed upset and was "accusatory"and "insubordinate." Polage explained that Johnson hadmade some accusations concerning Polage'swife.Polageinformed Selzer that Johnson had stated that he was nolonger going to be an informer and had hung up ratherabruptly. Setzer instructed Polage to contact McKie. Po-lage did so.In speaking with McKie, Polage summarized the essenceof his version of the conversation with Johnson. -McKieobserved that if he had been in Polage's position he wouldhave terminated Johnson on the spot.12g.The eventsof April 30(1) Setzer and Johnson converseThe following morning, shortly after 7 a.m., Selzer cameto Johnson's office in the warehouse. Only Johnson andSelzer were present and the subject of Johnson's telephoneconversationwithPolage the previous evening wasbroached. Johnson informed Setzer, in this regard, that hewas no longer going to inform the Company with respectto the union activities of the employees and that he hadbeen advised to cease doing so by his attorney. Johnson10 This related to statements by Polage and Setzer at a conference earlierin the day,as fully discussed below,urging Johnson to devote the ensuing 2weeks to improving his work performance.11The foregoing is based upon a consideration of the testimony of EricJohnson,Ronald Polage,and documentary evidence of record.Ihave alsoconsidered the testimony of Virgil Setzer to the extent that it casts lightupon the substantive aspects of the conversation which Johnson and Polagehad. While I am unable to give full credence to the evaluation of Polage tothe effect that Johnsonwas "veryemotional" in his utterances,Iam con-vinced,contrary to the thrust of the testimony of Johnson,that Johnsonspoke out of frustration and disenchantment and was as essentially terse,direct, and disjointed in his comments as the testimony of Polage suggests.I reject the testimony of Johnson to the effect that he approached the Polagetelephone conversation in a totally dispassionate manner.It is to be remem-bered,as found below,that, earlier in the day, Johnson had engaged in aconference with management concerning the quality of his supervisory per-formance,and his supervisory relationship with his men had been a topic ofdiscussion.Moreover,the testimony of Leonard Campbell, Johnson's attor-ney, as well as Johnson's own testimony,reveals that during the course ofthe conference in Campbell's office,Johnson seemed to be preoccupied andconcerned.12The foregoing is based upon a consideration of the unrefuted testimonyof Ronald Polage,Virgil Setzer,and Allen McKie.Although neither McKienor Polage testified in detail concerning all substantive aspects of the reportwhich Polage made to McKie,the entire record leads to the compelledconclusion that Polage did give a full accounting to McKie of his ownversion of the Johnson conversation.597added that he had been in touch with Ed Rettman,Johnson's predecessor, who had informed him that he hadbeen placed in a similar situation when he was in the em-ploy of the Company. Setzer asked Johnson if he were ac-quainted with Rettman and Johnson was evasive. Johnsonstated that he had become acquainted withRettman'sneighbor and had made his contact with Rettman throughthat acquaintanceship. Selzer stated that Johnson was lis-tening to too many wrong people. The conversation endedon this note.13(2) Johnson meets with employeesShortly thereafter, Johnson calleda meetingof employ-ees in his own office. Abeyta, Madaris, and Greg Pavlichwere present. Johnson told the employees that he had beenacting as an informer or a spy against them and stated thathe would no longer do this. He also asserted that his attor-ney had advised him not to serve as an informer against hisemployees or anyone else. Johnson apologized to the em-ployees and stated that if they wanted the Union, it wouldbe their decision to make. He added that it would not beup to him to change their minds. Johnson apologized to theemployees for what he had done.14(3) The termination of JohnsonApproximately 2 hours later, Johnson was called toPolage's office and Polage, McKie, and Johnson conferred.At the outset of the meeting, McKie invited Johnson to sitdown and then stated that he had been informed thatJohnson had called Polage the previous evening and hadstated that he was going to refuse to serve as an informerwith respect to the union activities of the employees. Mc-13Theforegoing is based upon a considerationof the testimony of EricJohnson and Virgil Setzer. I have also considered the testimony of AnnaJohnsonwhichgives some dimension to the matterat hand.In evaluatingthe witnessstand testimonyof Setzer,I find it less credible than the moredirect andcomplete descriptionwhichJohnson gave of the discussion inquestion.Sewer's testimonyseriouslyfragmented the conversation andpointed uponly one aspectof a discussionwhich,Iam convinced, wasmuchbroaderthanthe testimony of Setzer would indicate. I conclude thatJohnson's testimonygives an accurate insight into the dialogue which tran-spiredon the occasionin question between Setzer and Johnson,and I basethe findingsprimarilyuponJohnson's testimony.Iam unable to conclude,however, that,as Johnson testified he did, during theconversation,Setzercommentedin a favorablemanner concerning Johnson's capacity to do agood job. This would be out of keeping withthe frame of mind which, I amconvinced, Setzer had formulated at this pointin time withrespect to John-son.On the other hand, I am unable to fully creditSetzer's testimony to theeffectthat Johnson equivocated with respect to his contactwith Rettman, tothe extentindicated by Setzer. While I conclude andfindthat,in speakingwith Setzer, Johnson wasambivalent and evasivewith respectto this topic,Ido not find,as Setzer's testimonysuggests, thatthe details of his contactwith Rettmanemerged only graduallyduring thecourse oftwo separateconversations. In this regard, I credit the testimony of AnnaJohnson to theeffect that Johnson was motivated to speakwith Rettmanby conversationswhich theJohnsonshad had withRettman'sneighbor at churchconcerningthe circumstancesof Rettman's terminationfrom the Company's employ. Ifurther find that as the Johnsons testifiedthey did, theyvisited Rettman.Thereafter, in speakingwith Setzer concerningthis visit,Johnson was reluc-tant to discussthe incident candidly withSetzer andwas undoubtedly eva-sive and halting in his disclosureof pertinentdetails.14The foregoingisbased on a consideration of the testimony of EricJohnson,Lupe Abeyta, and Lee Madaris. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDKie asserted that Johnson had not been requested to per-form this function. He also stated that he understood fromPolage that Johnson had made some accusations concern-ing the tie-in between Polage's wife and the problems thatthe Johnson were experiencing with the hospital. McKiealso took note of Johnson's reference during the course ofhis conversation with Polage to the effect that the 2 weeks'trial period that had been granted him to improve his per-formance was the equivalent of a notice of termination.McKie again stated that management had never askedJohnson to serve as an informer,and McKie asserted thathe and another of Johnson's superiors had tried to workwith him and had givenhim every opportunity to improve.McKie stated that Johnson had not improved, and that,based on his accusations made to Polage the previous eve-ning, and his poor work performance, he had authorizedPolage to give Johnson hisfinal paycheck. Johnson did notrespond directly but as he stood up he said, "Well, there'smore to it than that." In Johnson's presence, McKie in-structed Polage to follow Johnson and make certain that hecleared his locker.'5From Polage's office Johnson went to his own office andpicked uphis belongingsand prepared to leave the plant.He had a chance meeting with Abeyta and Madaris in thewarehouse and informed them that he had been terminat-ed. Johnson stated that his termination had resulted be-cause he had changed his mind about spying on the em-ployees.16The credited evidence of record reveals that no represen-tative of management or company supervision at any timehas engagedin any dialogue with any employee in the re-ceiving department concerning the reason for Johnson'stermination.h.The work performance of Johnson(1) Johnson's early trainingAs found, Johnson was interviewed and hired while Set-zer was on vacation.Selzer first met Johnson on December2, 1974, after he had returned from vacation. During thecourse of the week following his return,Selzer met withJohnson and discussed with him a wide range of topicsrelating to his supervisory duties. In the course of the dis-cussion,Selzer covered matters pertaining to Johnson'sworking relationship with employees under his supervision,15Theforegoing is based primarily upon the credited testimonyof AllenMcKie.Ihave also considered the testimony of Ronald Polage which isessentially supportive of the testimony of McKie.Iam unable tocredit thetestimony of Eric Johnson to the extent that it is atoddswith the foregoingfindings.Based on the testimony of McKie and Polage I find that McKiewas the sole and exclusive spokesmanon behalf of the Companyat the briefconference in question and that Johnson made no detailed response to thecomments which McKie directed to him.Iam convinced in evaluatingJohnson's testimony that he inaccurately attributed to Polage and to himselfdialogue and responses which,in fact,did not transpire at the conference inquestion.Thus,I find that Johnson inaccurately ascribed,to the instantconference,statements and exchanges which,in point of fact,related to themore extended meeting which,as fully considered below, transpired theprevious day and which related to corrective action which Johnson wasrequestedto make in his own supervisory performance.6 The credited testimony of Eric Johnson,Lupe Abeyta,and Lee Madar-is supports the foregoing finding.the affirmative action plan in effect with respect to compa-ny employees, Johnson's recordkeeping duties and respon-sibilities,and other topics. There was no discussion ofunion activities.In the meantime, Polage, Johnson's immediate superior,assisted in training Johnson to fulfill his duties as receivingdepartment supervisor. In carrying out these responsibili-ties,Polage followed the outlines of an established 4-weektraining program. Each week Polage trained Johnson inphases of his job responsibilities.(2) The monthly inventoryOne of the responsibilities of Johnson's position was totake monthly inventory of supplies and materials stored inthewarehouse in contiguous areas separated by sevenaisles.The inventory is taken near the end of the month,and in November, Polage took the inventory. In the monthof December, Polage explained to Johnson the method forentering the inventory count on the inventory sheets. In thenormal inventory-taking process, two individuals work as ateam.One "calls out" the inventory count while the othermakes the appropriate entry on the inventory sheet. In De-cember, JohnsonassistedPolage fora timeand then left,stating that he had other duties requiring his attention. Po-lage informed Johnson thatitwas essentialfor him to learnto take inventory, but Johnson responded that he had toomany other pending duties. Nevertheless, Polage statedthat Johnson would have to learn to take the inventory.Thereafter, Polage spoke with McKie and informed Mc-Kie that Johnson was unwilling to take the inventory withhim.McKie conversed with Johnson and informed himthat he was going to have to learn to take the inventory. InJanuary Polage worked with Johnson on aisle 5 which wasthe least difficult of the seven aisles to master.'7Thereafter, in the month of February, Johnson took theinventory on aisle 5 and part of aisle 6. Polage took thebalance of the inventory.Subsequently, in late February or early March, Polagehad occasion to speak with Rollf at the Montrose plant. Inspeaking with Rollf, Polage stated that Johnson was havingdifficulty in properly taking inventory. Polage asserted thatJohnson's inventory sheets contained many errors, and Po-lage statedthat he did not have confidence in Johnson'sability to count. Rollf counseled Polage to give Johnson afurther chance, noting that the quarterly inventory was up-coming.Rollf observed that this would give Polage a fur-ther opportunity to observe Johnson's capabilities with re-spect to the inventory. He added that if Johnson could notbe relied upon in this regard, Polage should "get rid ofhim" because the Montrose plant was a multimillion dollaroperation and, in substance, the Company could not coun-tenance the retention of a receiving department supervisorwho could not properly take physical inventory.'s17The credited testimony of Ronald Polage establishes that certain judg-ment and discretionary factors entered into theinventoryroutine and tech-nique and it was essential that Johnson work with him in orderto properlylearn the inventoryprocedure. Thus, in JanuaryJohnson tookinventory onaisle 5.19The foregoing is based upon a consideration of the testimony of Ron-ald Polage,AllenMcKie, Leo Rollf, and EricJohnson. I am unable tocredit the testimony of Johnson to the effect that he had no instructions RUSSELL STOVER CANDIES, INC.599(3) Theconferenceof March 21On the morning of March 21, Johnson was called to aconference with Setzer and Polage.The conference was forthe purpose of reviewing with Johnson several areas ofJohnson's supervisory responsibility as well as other topicsrelating to Johnson's job performance.In practice, man-agement conducts periodic conferences with supervisorypersonnel,and, on this score,the conference was not atypi-cal.In substantive terms,Polagepointed out to Johnson theneed for him to better schedule and organize his work inorder tomaximizethe productivity of his crew. Johnsonwas instructed to improve the flow of supplies to the pro-duction departments in order to resolve complaints ema-nating from some of those departments.The need for im-proving the processing and preparation of inventoryrecords was also emphasized.Additionally,Johnson wasadmonished concerning his propensity to report late to su-pervisory meetings, and he was urged to enhance the ap-pearance of his office and to maintain his desk in an or-derly and tidy manner. Further, Johnson was instructed toimprove his cooperation with other office personnel. In re-sponse,Johnson indicated his strong desire to do a goodjob and stated his intention to expend his efforts to im-prove his performance.However,Johnson pleaded extenu-ating circumstances with respect to the difficulties beingexperienced with the purchase orders and receiving re-ports.19(4) Johnson's inventory effortsThe March inventory was taken primarily by Polage,working in cooperation with Pavlich. However, Johnsonand Pavlich worked together in taking inventory for aisle 5and part ofaisle6.The inventory sheets completed byJohnson contain numerous errors.The April inventory was taken exclusively by Polage andPavlich and Johnson did not participate.20from Setzer concerning his supervisory duties during the early phases of hisemployment. Setzer's testimony is convincingly to thecontraryand, indeed,Johnson concedes that, at a point in time,he did receive direct instructionsfrom Selzer relating to certain aspects of his supervisory duties. I am con-vinced that these instructions emanated from Selzer during the week ofDecember 2. Further,Ido not credit Johnson's testimony to the effect thatduring the first 2 months of his employment he was given no directive toparticipate in the taking of inventory.Iam unable to conclude thatJohnson's involvement in this important aspect of his departmental dutieswould have been postponed for so long a period of time.Rather, as Polagetestified,Ifind it more likely that, as partof Johnson's training,Polagewould have endeavored,at an early time,to have acquainted Johnson withat least the rudimentary procedural aspects of this job task.19 The foregoing is based upon a composite of the credited testimony ofRonald Polage,Virgil Selzer,and Eric Johnson.Ialso rely upon documen-tarA evidence of record.The foregoing is based upon the credited testimony of Ronald Polageand documentary evidence of record.Ihave also considered the testimonyof Eric Johnson and credit it only to the extent that it is consistent with theforegoing.Specifically, I do not credit Johnson to the effect that he partici-pated in the April inventory.His explanation with respect to the manner ofhis participation and cooperation with Pavlich in taking the inventory foraisles 5 and 6 in March and April,respectively,appears strained and I amunable to accept Johnson's explanation with respect thereto.(5) The April 29 conferenceIn the early afternoon of April 29, Polage and Setzerheld a further conference with Johnson relating to his workperformance. The principal items which had formed thebasis for the March 21 meeting were again reviewed and, insubstance, deficiencies in the level of Johnson's job perfor-mance werepointed out and discussed with him in a crit-ical but constructive manner. Johnson was provided op-portunity to respond and make observations with respectto each of the items discussed. Johnson again stated hisdesire to perform at an acceptable level and promised tomake an effort to improve. At the conclusion of the confer-ence, Johnson was informed that he would be given a 2-week period in which to achieve improvements. He wasalso informed that his job performance would again beevaluated at the end of the 2-week period 21i.The alleged instruction concerning AbeytaIn late February and for a period of several weeks there-after, a portion of the plant worked a 4-day week. Thebalance of the plant continued to work on a 5-day basis.The receiving department was one of the departmentsplaced on a reduced workweek. To facilitate this arrange-ment, one of the crew members on a rotation basis workeda 5-day week in the receiving department.Approximately 1 week prior to his termination on April30, Johnson conversed with Charron, Montrose plant su-perintendent. Johnson approached Charron in Charron'soffice and noted that he had Abeyta scheduled to work thenext day. He inquired if he should adhere to the schedule.Charron responded that if it was Abeyta's turn he shouldbe permitted to work, that Abeyta should be given nogreater opportunity than any other member of the crew. Inspeaking with Charron, Johnson noted that Abeyta wasfavorably disposed toward the Union and made known toCharron that this was the reason he was raising the issue ofAbeyta's work schedule with Charron. Charron did notmodify his instructions to Johnson to the effect that Abey-ta should be permitted to work if it was his turn to do so 22Johnson assigned Abeyta to work the next day.21The foregoing is based upon a composite of thecredited testimony ofRonald Polage,VirgilSelzer, and EricJohnson.I have also considered doc-umentaryevidence of record..22 1 have considered the testimony of Eric Johnson and Vernon Charronand base the foregoing findings on a considerationof theirtestimony inrelation to the total contextof the record,and the time frame in which theconversation in question,arose.Specifically,Ifindthat theconversationtranspired at a time when management was maximizing its encouragementof Johnsonto keep itinformed with respect to the union activities of theemployees underhis supervision.Iconclude that Johnson approachedCharron on the subjectof his work schedule because he entertained a genu-ine doubt as to management'swishes in this regard and was seeking guid-ancefrom Charron.I find,based upon the undisputed testimonyof Char-ron, that theextra day of workwas being made available to receivingdepartment employees on a rotation basis andthatthis routine had been ineffect for the periodof several weeks. I am unableto conclude that, underthe then prevailing circumstances,Charon wouldhave in so clumsy a man-ner soughtto deprive an activeunionproponent of a work opportunity andto have thusprovidedgrounds forcharges ofantiunionconduct.While I amconvinced that the topic of Abeyta's union affinity did becomethe topic ofdiscussion between Johnson andCharronon the occasion in question I amContinued 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsIn agreementwith the General Counsel, I find that Re-spondent violated Section 8(axl) ofthe Act byinstructingSupervisor Johnson to observe and report the union activi-ties of the employees under his supervision; by admonish-ing Johnson to eat lunch and take breakswith the employ-eesunder his supervision and be attentive to theircomments regarding the Union; by repeatedly questioningJohnson about what he had observed and learned concern-ing employee union activities; by instructing Johnson tokeep Barrientos,a prounion employee,out of the ware-house; and by setting in motion a chain of events whichmotivated Johnson to verbally inform employees that hewas engaging in surveillance of their union activities 23 Ifurther find that Respondent violated Section 8(axl) of theAct byterminating Johnson because he refused to continuehis surveillance of employee activities. In sofinding, I re-ject Respondent's contention that Johnson was terminatedsolelybecause of his deficiencies as a supervisor; and Imake the corollary finding that Johnson's surveillance wasundertaken, and his termination accomplished, in a man-ner and circumstance reasonably conducive to employeeawareness both of thefactof Johnson's surveillance andthe cause of his termination.I find no merit in the allega-tion that Charron sought to deprive Abeyta of a work op-portunity by reason of Abeyta's known affinity towardsthe Union.A thresholdfinding essentialto the proper resolution ofthe legal issues involved herein is the determination herereached that Respondent embarked Johnson upon hiscourse of spying and informing with awareness,either ac-tual or chargeable, that Johnson was not an individual gift-ed with sophistication and unusual mental agility, but,rather, was open and guileless and not given to sophistry.The record developed by Respondent in the course of theinstant hearing in justification of Johnson's termination de-fines rather indelibly the open candor of Johnson's nature.In settlinginto his supervisory position, so the record sug-gests, Johnson gave management and supervision amplereason to know that he lacked rapid grasp of subtleties andhe possessed a plodding,unimaginativepersonality. Thecharacteristic that comes through in the nature and charac-ter of Johnson, as I observed him at the hearing, is anunfeigned,overridingquality of decency and civility. Ininstructing this individual to engage in surveillance of theunion activities of individuals closely associated with himin his work,Respondent set in motion a chain of eventsreasonably foreseeable in their consequences,and forwhich Respondent must be held legally accountable.In this analytical context, I find that Johnson set abouthis surveillance tasks with consummatetransparency. At-tributable partially to the insistence of his superiors, in or-der to carry out his surveillance he departed from his es-tablished routine of taking lunch and breaks withunable to credit the testimony of Johnson to the effect that Charron direct-ed him to seek to find a means of modifying his planned work schedule.zt 1 find it unnecessary to decide whether this conduct also violated Sec.8(aX3) of the Act, as alleged by the General Counsel.The remedy for theseactions would not be materially affected by a finding of an 8(aX3) violation.supervisory, clerical, and office personnel, and began join-ing the rank-and-file group. This departure from Johnson'sestablished practice coincided in close time-proximity tothe instructions which he had received frommanagementto observe and report the union activities of the employeesunder his direction. In keeping with these instructions,Johnson listened and observed but he quickly raised thesuspicionsof the small rank-and-file complement by rea-son of his goings and comings and the emergence of anapparentintelligencepipeline to the "front office." In aword, Johnson's surveillance activities were poorly dis-guisedand clumsily conducted. He possessed none of therequisite characteristics of an effective informer.To his superiors on the scene, these deficiencies were, orshould have been, reasonably foreseeable. But the emer-genceand existence of employee suspicions with respect toJohnson's activities did not rest solely onmanagement sur-mise, for Johnson was obliquely identified as an informerby Abeyta during the course of the April 25 meeting withmanagementpersonnel. Following this incident, only cal-lous indifferenceto employee suspicions, or completeabandon, would have warranted further exposure or use ofJohnson in surveillance activities. Despite the clear importand implication of Abeyta's observations, known to man-agement,Johnson's instructions were not countermandedand he continued under obligation to observe and report.Acting out of virtual certitude as to Johnson's role, theemployees baited a trap and Johnson accommodated in amannerwhich removed any lingering doubt. Thus, uponthe record before me, the finding is required that the em-ployees possessed actual knowledge of Johnson's surveil-lanceactivities with the consequential result that Respon-dent must be held to have given rise to the chain of eventswhich led to this employee certitude.Boardand court precedent establish the proposition that"a disclosure to employees that management has set in mo-tion a chain of events to ascertain union adherence canclearly restrain their freedom in expressing their sentimentsregarding organization."Cannon Electric Company,151NLRB 1465, 1468 (1965);Daniel ConstructionCo.v.N.LR.B.,341 F.2d 805 (C.A. 5, 1965). The existence ofknowledge on the part of employees with respect toJohnson's surveillance obviates the need to resort to infer-ence,or to premise a finding ofan 8(a)(1) violation uponimputations to be derived from the totality of existing cir-cumstances.SeeElder-Beerman Stores Corp.,173NLRB566 (1968);GTE Lenkurt, Incorporated,204 NLRB 921,927 (1973). Sufficient, in my opinion, is the finding, whichImake, that Respondent not only requested Johnson toengage in surveillanceof employee union activities, but fol-lowed up on this instruction by frequently and recurringlyinterrogating Johnson concerning the information whichhe hadgarnered,and implicitly encouraged him to contin-ue in his activities. Thus, both in the practical and legalsense, the effect of supervisory inquiries and interrogationwas to reinforce and reinstitute the initial surveillance in-structions. The restraining effects, both of the instructionsand the conduct of Johnson in implementing these direc-tions, are clear. A finding of a violation of Section8(a)(1) isaccordingly mandated.Elder-Beerman Stores Corp., supra.Thisfinding isnot vitiated by the absence of evidence sug- RUSSELL STOVER CANDIES, INC.gestingthe existence of no coordinated or unlawful cam-paign designed or calculated to undercut the renewed orga-nizational effort. Similarly deficient as a defense to thecomplaint's 8(a)(1) allegationis the evidence of record es-tablishing that, at convenedmeetingsof supervisors, Re-spondent issued instructions governing employee union ac-tivitywhich were fully consonant with the statute. This isso because Johnson's conduct went beyond that permittedby the statute and Respondent both directed and ratifiedJohnson's activities.Integral to the 8(a)(1) violations arising as a consequenceof Johnson's own conduct in carrying out his surveillanceinstructions is the further unlawful conduct of Respondent,as found, in ordering Johnson to take lunch and breakswith employees.It ismanifest that in the circumstancespertaining in April when Johnson was commanded to fol-low company policy with respect to breaks and lunch peri-od associations with employees, that Johnson was beingtold to listen, observe, and report to management regard-ing employee union sentiment and affinity. In the totalcircumstances this instruction was designed to inhibit em-ployees in the exercise of their Section 7 rights and violatedSection 8(a)(1) of the Act.Elano Corporation,216 NLRB691 (1975);Hawthorn Company,166 NLRB 251 (1967),enfd. in pertinent part, 404 F.2d 1205, 1208-09 (C.A. 10,1969).Moreover, Respondent must also be held legally re-sponsible for Johnson's conduct in informing employeesunder his supervision that he had engaged in surveillanceactivities.As previously discussed, Respondent created thecircumstanceswhich compelled Johnson to confess his ac-tivities and thereby played a vital role in Johnson's disclo-sures which had the clear effect of interfering with andrestraining employees in their freedom to engage in pro-tected concerted or union activity.Similarly inhibitive of employee rights was Rollf's in-struction to Johnson to keep prounion employee Barrien-tos out of the warehouse for the avowed purpose of limit-ing hisdialogue and communication with other employees.GTE Automatic Electric, Inc.,204 NLRB 716, 719 (1973).The companion element to the violations of Section8(a)(1)of the Act which I find were perpetrated byRespondent's conductrests,as found, upon a determina-tion that Johnson's discharge resulted from his decision,conveyed to management, that he would no longer serve ina surveillance capacity. The just cause defense which Re-spondent interposes must be found, upon the present rec-ord, to be pretextual. As is frequently the situation in casesinvolving unlawful terminations, the record discloses am-ple basis for Respondent lawfully to have divested itself ofJohnson's services. The issue here is not whether goodcauseexistedwhich would have warranted the terminationof Johnson, but whether these lawful grounds were theonly considerations upon which Respondent acted. It iswell established under the Act that an employer may termi-nate an employee for any reason at all so long as thatreason does not relate to his involvement in union or pro-tected concerted activities. On the instant record, I amcompelled to find that discriminating considerations gaverise to Johnson's termination. This termination, as noted,transpired in a circumstance wherein employees wereaware that Johnson had been engaging in those surveil-601lance activities and wherein employees would readily inferthat the cessation of Johnson'swillingnessto serve as aninformer motivated management in effectuating his termi-nation.Notwithstanding the ample evidence revealingJohnson's shortcomings as a supervisor, the finding isnonethelessrequired that these deficiencies were not themovingcause of his separation which occurred in an abruptmanner and prior to the expiration of a time period whichmanagement had granted to Johnson for the purpose ofimproving his skills and overcoming his work-related short-comings.Significant in this regard is the occurrence of ameeting I day prior to his termination which had as itsavowed purpose both a constructive and an instructive ap-praisal objective. It is noteworthy in this regard that thememorandum memorializing the meeting contains the pas-sage:I informed Eric that during the next two-week periodthat I hoped he would make an extra effort to make animprovement and at the end of this period of time (inapproximately two weeks) that Ron [Polage] and I[Setzer]would again meet with him and review hisprogress and if at that time if he had not made a sig-nificant improvement in all the areas that we wouldprobably have to ask for his resignation.The salient and significant events which had transpired be-tween the time of the April 29 meeting and his terminationon April 30 was a conference between his attorney whereinJohnson reached the decision to cease his surveillance ac-tivities; and followup conversation on the evening of April29 and the morning of April 30 wherein Johnson conveyedhis decision to members of management. Obviously, noth-ing had transpired in the interim period which would havegiven justification to management for separating Johnsonbased on the qualitative character of his work perfor-mance.What did motivate management, I conclude andfind,was Johnson's decision to cease his surveillance cou-pled with the related and resultantresentmentwhich man-agement vented against Johnson upon learning that John-son had made his surveillance activities a topic ofconversation with individuals not in any manner associat-ed with the Company. Unconvincing is the contentionwhich Respondent makes that Johnson's statements, com-ments,or observations during the course of his separatetelephone conversations with Polage and Setzer on the eve-ning of April 29 constituted insubordination of a characteror gradation reasonably justifying his abrupt termination.Neither do I find that his statements or conduct during themeetingson the morning of April 30 accorded reasonablejustification.In sum, I find that Johnson was not terminated becauseof his deficiencies as a supervisor. Rather I find that hisrefusal to continue his surveillance activities was the mov-ing and proximate cause of histermination, and his "indis-cretion" on disclosing his surveillance activities to thirdparties was an additional adverse consideration influencingmanagement. I further find that the totality of the circum-stances which existed at the plant involving the supervisoryand rank-and-file complement of the numericallysmall re-ceiving department was such as to reasonably convey to 602DECISIONSOF NATIONALLABOR RELATIONS BOARDthe rank-and-file employees in that department the knowl-edge,awareness,and certitude that Johnson's refusal tocontinue his surveillance activities was an integral andcausative factor in his termination.Elder-Beerman StoresCorp.,supra.In this circumstance,it is not decisionally ma-terial that only Johnson among Respondent's supervisoryor managerial hierarchy supplied direct information to re-ceiving department employees concerning the fact andavowed reason for Johnson's separation.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the operations of Re-spondent described in section I, above,have a close, inti-mate,and substantial relationship to trade,traffic,andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(l) of theAct, Ishall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policiesof the Act.Having found that Respondent unlawfully terminatedthe employment of Henry R. Johnson, a supervisor, in vio-lation of Section8(aXl) of the Act, Ishall order that Re-spondent offer Johnson immediate and full reinstatementto his former or substantially equivalent position of em-ployment,without prejudiceto his seniority or rights andprivileges,and make him whole for any loss of earnings hemay have suffered by reason of his termination.Backpayshall be computed in the mannerprescribed in F.W.WoolworthCompany,90 NLRB 289 (1950), together withinterest in accordancewith the policyof the Board as setforth inIsisPlumbing&Heating Co.,138NLRB 716(1962).Upon the foregoing findingsof fact, and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.Russell Stover Candies, Inc., is an employer engagedin commerce within the meaning of Section2(2), (6), and(7) of the Act.2.Bakery andConfectioneryWorkersInternationalUnion of America, Local Union No. 72, AFL-CIO-CLC,is a labor organization within the meaning of Section 2(5)of the Act.3.By terminating the employmentof HenryR. Johnson,therebyinterferingwith the rightsof employees to engagein union and other protected,concerted activity,Respon-dent engaged in and is engaging in unfairlaborpracticeswithin the meaning of Section 8(aXl) ofthe Act.4.By instructingHenryR. Johnson to observe and re-port the union activities of employees under his supervi-sion;by admonishing Johnson to eat lunch and takebreaks with the employees under his supervision and to beattentive during those periods of time to employee com-ments regardingtheUnion; by repeatedlyquestioningJohnson about what he had observed and learned concern-ing employee union activities; by instructing Johnson tokeep a prounion employee out of the warehouse; and bysetting in motion a chain of events which motivated John-son to verbally inform employees that he was engaging insurveillance of their union activities,Respondent engagedin conduct in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.Except to the extent set forth above, Respondent en-gaged in no other conduct in violation of the Act.Uponthe foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER24Respondent,Russell Stover Candies,Inc.,Montrose,Colorado,its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Instructing its supervisors to observe and report theunion activities of employees under their supervision; ad-monishing supervisors to eat lunch and take breaks withemployees under their supervision and to be attentive dur-ing those periods of time to the comments of employeesregarding their union activities,repeatedly questioning su-pervisors about what they had observed and learned con-cerning employee union activities;instructing its supervi-sors to keep prounion employees out of work areas andsetting in motion a chain of events which would reasonablymotivate a supervisor to verbally inform employees that hewas engaging in surveillance of the union activities; or inany other unlawful manner discouraging membership inBakery and Confectionery Workers International Union ofAmerica, Local Union No. 72, AFL-CIO-CLC, or anyother labor organization of their choice.(b)Discharging any supervisor because he failed or re-fused to engage in surveillance of the union activities ofemployees, or because he failed or refused in any othermanner to interfere with,restrain,or coerce employees inthe exercise of their rights guaranteed in Section 7 of theAct.(c) In any unlawful manner interfering with,restraining,or coercing employees in the exercise of their rights asguaranteed in Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Henry R. Johnson immediate and full rein-statement to his former or substantially equivalent positionof employment, and make him whole for any loss of wages24 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, asprovided,in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. RUSSELL STOVER CANDIES, INC.which he may have suffered by reason of the discrimina-tion against him, in the manner set forth above in the sec-tion entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents,for examinationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports,and all other records neces-sary to analysis the amount of backpay due under theterms of this Order.(c)Post at its Montrose, Colorado, plant or facility cop-ies of the attached Notice marked, "Appendix." 25 Copies25In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Order603of said notice provided by the Regional Director for Re-gion 27, after being duly signed by a representative of Re-spondent, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensuresaid notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.of the National LaborRelations Board," shallread "PostedPursuant to aJudgmentof the United States Court of AppealsEnforcing an Order of theNational LaborRelationsBoard."